COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Amber Nicole Doughty v. The State of Texas

Appellate case number:    01-13-00591-CR

Trial court case number: 12-07-07650 CR

Trial court:              9th District Court of Montgomery County

        On January 16, 2014, this appeal was abated for appointment of appellate counsel with
instructions for new appellate counsel to file a brief within 30 days of appointment, regardless of
whether the appeal had been reinstated. We are in receipt of a supplemental record from the trial
court clerk indicating Richard Martin P. Canlas was appointed to represent Doughty on January
22, 2014.
        To date, no brief has been filed by the appellant. This appeal is reinstated. Appellant’s
brief addressing the issues outlined in our January 16, 2014 order of abatement is ORDERED
due within 20 days of the date of this order, with no further extensions.
       It is so ORDERED.

Judge’s signature: ___/s/_Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: March 13, 2014